Case 9:17-cv-81261-WPD Document 145 Entered on FLSD Docket 05/15/2019 Page 1 of 8



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF FLORIDA

   ALL-TAG CORP.,                        )
                                         )
               Plaintiff,                )
                                         )   Case No. 17 CV 81261-WPD
         v.                              )
                                         )   Judge William P. Dimitrouleas
   CHECKPOINT SYSTEMS, INC.,             )
                                         )   Magistrate Judge William Matthewman
               Defendant.                )
                                         )

          CHECKPOINT’S REPLY TO ITS MOTION TO ENFORCE PROTECTIVE
       ORDER AND IMPOSE SANCTIONS FOR VIOLATION OF PROTECTIVE ORDER
Case 9:17-cv-81261-WPD Document 145 Entered on FLSD Docket 05/15/2019 Page 2 of 8



          All-Tag’s response is a poor justification for its willful and continuing violations of the
   Protective Order. The Protective Order restricts Highly Confidential information to only “outside”
   experts and consultants and specifically precludes disclosure to the parties’ employees and agents.
   All-Tag induced Checkpoint to produce its highly sensitive business information by agreeing to
   the terms of the Protective Order and then proceeded to provide Checkpoint’s information directly
   to an All-Tag sales agent who continues to be paid by All-Tag as such. O’Leary is not “outside”
   as required by the Protective Order. Indeed, All-Tag’s response fails to assert—even once—that
   O’Leary is an “outside” expert, because it has no basis to credibly to do so. O’Leary is a sales
   agent that provides continued business and marketing support to All-Tag’s CEO.
          To get around the fact that O’Leary is not an “outside” expert, All-Tag claims that the
   Protective Order does not focus on the “affiliation” of the recipient of Highly Confidential
   information but rather the use of the information. This assertion is flat out wrong. The plain
   language of the Protective Order limits disclosure of confidential information so that the
   information does not fall into a competitors’ hands. Yet, All-Tag continues to brazenly share
   Checkpoint’s proprietary sensitive information with O’Leary--an All-Tag sales agent who is still
   on All-Tag’s payroll, is and was acting as a sales and marketing consultant for All-Tag, had access
   to the information while employed at another major competitor, and is now able to use his
   knowledge of the Highly Confidential information in his endeavors as the vice president for yet
   another competitor. Under All-Tag’s twisted interpretation, the Protective Order is not worth the
   paper it’s printed on. The Court needs to enforce the Protective Order to protect Checkpoint and
   other third parties from irreparable economic injury resulting from All-Tag’s continued and willful
   violation of the Protective Order.
   I. CHECKPOINT PROVIDED UNREBUTTED EVIDENCE OF O’LEARY’S STATUS
      AS AN INSIDE AGENT OF ALL-TAG.

          Checkpoint presented testimony and documents evidencing O’Leary’s past, present, and
   indefinite future relationship with All-Tag in which O’Leary plays an integral role in All-Tag’s
   business and has a vested interest in All-Tag’s success. Documents produced by O’Leary in this
   litigation demonstrate that he, a purported “outside expert,” received almost $400,000 in sales
   commissions from All-Tag while working for a different competitor, Nedap, and continues to
   receive additional commissions. See Exhibit 1 to Decl. of J. Mallen. Outside of a single, self-
   serving statement that O’Leary is not an insider, All-Tag does not rebut any of the evidence



                                                   2
Case 9:17-cv-81261-WPD Document 145 Entered on FLSD Docket 05/15/2019 Page 3 of 8



   Checkpoint presented to demonstrate O’Leary’s active involvement as an agent of All-Tag, nor
   did it provide an affidavit from O’Leary denying Checkpoint’s supported assertions. Specifically,
   there is no denial by O’Leary that: 1) he is a sales agent for All-Tag pursuant to an agreement that
   remains in effect and is involved in competitive decision-making; 2) he is still receiving a
   consulting fee from All-Tag (unrelated to his status as a purported “expert” in this litigation); 3)
   he continued to perform work for All-Tag at least through the filing of Checkpoint’s Motion; 4)
   he was employed by another major competitor Nedap when he was first given access to
   Checkpoint’s Highly Confidential information; and 5) while employed at Nedap, he worked with
   All-Tag to compete against Checkpoint as part of a Nedap/All-Tag joint venture.
          Even though All-Tag acknowledges that O’Leary is still receiving payment from All-Tag,
   it claims that those payments are based on a “gentlemen’s agreement” for O’Leary’s past sales
   prior to joining Nedap. This nonsensical explanation does not address—and completely ignores—
   the documents presented by Checkpoint that demonstrate, for example, that O’Leary remained
   involved in maintaining All-Tag’s accounts and provided business advice and assistance in
   pursuing retailers at issue in this lawsuit. See Mtn., Ex. I-N. Indeed, the documents demonstrate
   that O’Leary is advising on current business opportunities and being paid for new sales to
   customers. Because All-Tag has not rebutted O’Leary’s active and continuing role with respect to
   All-Tag and other competitors, he cannot be permitted continued and unlimited access to
   Checkpoint’s Highly Confidential information.
   II. DISCLOSURE OF HIGHLY CONFIDENTIAL INFORMATION TO O’LEARY
       POSES A SIGNIFICANT RISK OF INADVERTENT MISUSE OR DISCLOSURE OF
       THE INFORMATION.

          Even if All-Tag’s disclosure of Highly Confidential information to O’Leary is not a direct
   violation of the Protective Order, O’Leary should be precluded from access to such information
   due to the significant risk of inadvertent misuse or disclosure of the information. Relying on the
   terms of the Protective Order, Checkpoint produced documents of utmost commercial sensitivity
   including, but not limited to, contracts, pricing information, sales information, strategic
   information, and research and development, believing this information was protected from
   disclosure pursuant to the Protective Order. Disclosure of any single category of this information
   to a competitor puts Checkpoint at a competitive disadvantage, and the irreparable harm
   Checkpoint faces by disclosure of all its information to a competitor is unfathomable.



                                                    3
Case 9:17-cv-81261-WPD Document 145 Entered on FLSD Docket 05/15/2019 Page 4 of 8



          All-Tag makes a conclusory statement that O’Leary is not in a position to use confidential
   information received from All-Tag, but this assertion is inaccurate. Disclosure of information to
   O’Leary does not limit disclosure of Highly Confidential information but instead places it at
   significant risk of inadvertent misuse or disclosure to others. In addition to O’Leary’s continuing
   active relationship with All-Tag and his role with Nedap, Checkpoint recently learned that O’Leary
   is now Vice President of Sales for yet another Checkpoint competitor, Product Protection Services
   (“PPS”). See Exhibits 2-3 to Decl. of J. Mallen. O’Leary’s relationships with various competitors
   in the EAS market present the exact scenario the Protective Order was entered to avoid –
   widespread dissemination of Highly Confidential information intended to be “Attorneys’ Eyes
   Only.” Protective Order, Ex. A to Motion, ¶ 7.
          Checkpoint and other competitors face serious economic injury due to the disclosure of
   their Highly Confidential information to O’Leary, a sales agent and consultant for All-Tag and
   now the Vice President of Sales for PPS. O’Leary cannot erase from his mind the highly sensitive
   and confidential trade secrets and other proprietary information of competitors. Courts have
   recognized that the risk is high that personnel would be unable to separate any application of the
   information it learned when acting as an expert from the future real-world application of the
   information. See, e.g., U.S. Gypsum Co. v. Lafarge North America, Inc., No. 03 C 6027, 2004 WL
   816770, at *1 (N.D. Ill. Mar. 2, 2004) (danger of disclosure of confidential information to
   employee or consultant of competitor because person would be unable “to segregate any
   knowledge gained in this case from future analyses provided in his role as a consultant.”); Digital
   Equipment Corp. v. Micro Technology, Inc., 142 F.R.D. 488, 492 (D. Colo. 1992) (expert could
   not have access to confidential information until he gave up his on-going consulting relationship
   with the defendant because, once disclosed, confidential information would “become part of [the
   expert’s] general acquired knowledge, which cannot be ‘unlearned’ or utilized only on a selective
   basis.”); BASF Corp. v. U.S., 321 F. Supp. 2d 1373, 1381 (U.S.C.I.T. 2004) (denying expert access
   to confidential information because expert had an on-going business relationship with plaintiff’s
   direct competitor and expert could not be expected to unlearn this information). Even if O’Leary
   himself is not directly responsible for All-Tag’s competitive decision making, the evidence
   presented by Checkpoint demonstrates that he reports directly to All-Tag’s CEO, Stuart Seidel,
   warranting the preclusion of O’Leary’s access to the information.




                                                    4
Case 9:17-cv-81261-WPD Document 145 Entered on FLSD Docket 05/15/2019 Page 5 of 8



          Because O’Leary currently provides services to at least two of Checkpoint’s competitors
   (and was recently employed by a third), the risk of disclosure is significant and O’Leary should be
   denied access to the Highly Confidential information of Checkpoint and other non-party
   competitors. See, e.g., Sensormatic Elecs. Corp. v. TAG Co. U.S. LLC, Civil Action No. 4:07-mc-
   181-TLW-TER, 2008 WL 217113, at *4 (D.S.C. Jan. 24, 2008) (risk of inadvertent disclosure of
   trade secrets by outside expert, who provided professional services to competitors, was too great
   to permit disclosure of highly confidential information).
   III. ONCE ALL-TAG CONFIRMED ITS DISCLOSURE OF HIGHLY CONFIDENTIAL
        INFORMATION TO O’LEARY, CHECKPOINT ACTED EXPEDITIOUSLY TO
        PROTECT ITS INTERESTS.
           All-Tag tries to shift the blame to Checkpoint by claiming that it unreasonably delayed
   seeking relief from this Court and that All-Tag has been prejudiced. Neither of these arguments
   has merit. All-Tag stated in March 2019, that it “might” retain O’Leary as an expert but never
   stated he was retained until April 24, 2019 and did not disclose he had been shown Highly
   Confidential information until April, 2019. And, to date, All-Tag has never disclosed pursuant to
   Rule 26(a)(2) for what purpose O’Leary is a purported expert, whether he will testify at trial, and
   the nature of his opinions—thus calling into question whether O’Leary even needs access to
   Checkpoint’s Highly Confidential documents in the first place.      Checkpoint filed its motion to
   enforce the Protective Order shortly after learning that All-Tag had violated it. There is simply no
   basis to conclude that Checkpoint delayed in filing this motion or did so for some sort of strategic
   advantage. On April 25, 2019, Checkpoint became aware that All-Tag was disclosing Highly
   Confidential information to O’Leary, at which time Checkpoint moved quickly to bring the issue
   to the Court’s attention.
          Even though All-Tag asserts that Checkpoint was aware of its retention of O’Leary prior
   to seeking relief from the Court, this point—besides being inaccurate—is immaterial as All-Tag
   has not demonstrated how Checkpoint’s purported delay in bringing this Motion has prejudiced
   All-Tag. If All-Tag suffered any prejudice, it was of its own making in failing to confirm that
   O’Leary was, in fact, retained as an expert. Had All-Tag properly advised Checkpoint of
   O’Leary’s involvement in February (when O’Leary acknowledged the Protective Order) or March
   (when All-Tag casually mentioned O’Leary’s potential role), Checkpoint would have immediately
   taken any necessary steps at that time to ensure its Highly Confidential information was not
   disclosed to O’Leary. Nor does All-Tag offer any explanation as to how the timing of the Motion



                                                    5
Case 9:17-cv-81261-WPD Document 145 Entered on FLSD Docket 05/15/2019 Page 6 of 8



   somehow excuses All-Tag’s willful and continuing violations of the Protective Order.
   Accordingly, Checkpoint did not “sit[ ] on” any information and moved to enforce the Protective
   Order and preclude the continued dissemination of Highly Confidential information to O’Leary as
   soon as it became aware of All-Tag’s willful violation of the Protective Order.
   IV. ALL-TAG’S ARGUMENT REGARDING DISCLOSURE TO ALL-TAG’S
      COUNSEL IS IRRELEVANT.

          All-Tag’s reference to a prior dispute between the parties regarding John Williams, one of
   All-Tag’s attorneys in this case, has no bearing on the current dispute. Williams is an All-Tag
   shareholder so Checkpoint had concerns about his access to Highly Confidential information.
   Given Williams’s ethical obligations as an attorney and potential ramifications for violations of
   the Protective Order, Checkpoint relied on his sworn statement and acknowledgement of the
   Protective Order in agreeing to permit him access to Highly Confidential information. See, e.g.,
   Meridian Enterprises Corp. v. Bank of Am. Corp., No. 4:06 CV 01117 RWS, 2008 WL 474326,
   at*2-3 (E.D. Mo. Feb. 15, 2018) (acknowledging attorney’s ethical obligations to abide by terms
   of protective order).   As a sales consultant for All-Tag, O’Leary has no such obligations.
   Moreover, unlike Williams, O’Leary is actively involved in the sales and marketing of competitive
   EAS products on behalf of All-Tag as well as at least one other competitor, which is one of the
   reasons Checkpoint identified O’Leary as a fact witness long before All-Tag raised the possibility
   of retaining him as an expert witness.
                                            CONCLUSION
          WHEREFORE, Defendant Checkpoint Systems, Inc. respectfully requests that the Court
   grant its Motion to Enforce the Protective Order, enter an order with the relief as set forth by
   Checkpoint in its Motion, and for such further relief as this Court deems just and proper. In the
   alternative, should this Court deny Checkpoint’s Motion, Checkpoint respectfully requests that the
   Court modify the terms of the Protective Order to specifically preclude disclosure of Highly
   Confidential information to any non-independent employee or agent of any party or competitor so
   as to avoid continuing irreparable harm to Checkpoint and other third parties.




                                                   6
Case 9:17-cv-81261-WPD Document 145 Entered on FLSD Docket 05/15/2019 Page 7 of 8



    Dated: May 15, 2019                       /s/ Gavin C. Gaukroger
                                              One of the attorneys for Checkpoint Systems, Inc.

    Gavin C. Gaukroger                        Robert J. Palmersheim (pro hac vice)
    Charles H. Lichtman                       Anand C. Mathew (pro hac vice)
    BERGER SINGERMAN LLP                      Julie M. Mallen (pro hac vice)
    350 East Las Olas Boulevard, Suite 1000   PALMERSHEIM & MATHEW LLP
    Fort Lauderdale, Florida 33301            401 N. Franklin Street, Suite 4S
    Tel: (954) 525-9900                       Chicago, Illinois 60654
    Fax: (954) 523-2872                       Tel: (312) 319-1791
                                              Fax: (312) 878-2890
                                              rjp@thepmlawfirm.com
                                              acm@thepmlawfirm.com
                                              jmm@thepmlawfirm.com




                                              7
Case 9:17-cv-81261-WPD Document 145 Entered on FLSD Docket 05/15/2019 Page 8 of 8



                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on May 15, 2019, a true and correct copy of the foregoing was

   filed with the Clerk of the Court using CM/ECF which will generate and serve a Notice of

   Electronic Filing to the following:

    Damon Suden                                    Christopher W. Kammerer
    Kelley Drye & Warren LLP                       John F. Mariani
    101 Park Avenue                                Kammerer Mariani PLLC
    New York, NY 10178                             1601 Forum Place, Suite 500
    212-808-7800                                   West Palm Beach, FL 33401
    Email: ahorvath@KelleyDrye.com                 561-990-1592
    Email: dsuden@KelleyDrye.com                   Email: ckammerer@kammerermariani.com
                                                   Email: jmariani@kammerermariani.com
    Julian Solotorovsky
    Matthew C. Luzadder                            John B. Williams
    Kelley Drye & Warren LLP                       Williams Lopatto PLLC
    333 West Wacker Drive                          1707 L Street NW, Suite 550
    Chicago, IL 60606                              Washington, DC 20036
    312-857-7070                                   202-296-1611
    Email: jsolotorovsky@KelleyDrye.com            Email: jbwilliams@williamslopatto.com
    Email: mluzadder@kelleydrye.com

    William A. MacLeod
    Kelley Drye & Warren LLP
    3050 K Street NW, Suite 400
    Washington, DC 20007
    202-342-8811
    Email: wmacleod@kelleydrye.com



                                            /s/ Gavin C. Gaukroger




                                               8
